1                                                     THE HONORABLE RICHARD A. JONES

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE

8
     ANGELA BUEING f.k.a. ANGELA                           Case No.: 2:18-cv-00054-RAJ
9
     PAULETTE
10
                      Plaintiff,                           [PROPOSED] ORDER GRANTING
11                                                         MOTION TO SUBSTITUTE
                vs.                                        PURSUANT TO FRCP 25(a)(1)
12
     U.S. BANK NATIONAL ASSOCIATION
13   ND a national banking association, U.S.
     BANK NATIONAL ASSOCIATION a
14   national banking association, and QUALITY
     LOAN SERVICE CORPORATION OF
15   WASHINGTON solely as a nominal party
     and Trustee under RCW 61.24.130 et seq.
16

17                    Defendants.

18

19          This matter comes before the Court pursuant to the Motion to Substitute
     Pursuant to FRCP 25(a)(1), filed by Sandra L. Bueing, Personal Representative of the
20
     Estate of Angela J. Bueing. Dkt. # 36. Defendants have not filed an opposition. After
21
     reviewing Plaintiff’s Motion and the remaining record, the Court finds that:
22
      [Proposed] Order Granting
23    Motion to Substitute Pursuant to FRCP 25(a)(1) - 1
      Case No.: 2:18-cv-00054-RAJ
1
            1.      Plaintiff Angela J. Bueing (“Decedent”) died on January 22, 2018.
2           2.      Decedent’s claims against Defendants survive Decedent’s death. RCW
3    4.20.046; Wheeler v. City of Santa Clara, 894 F.3d 1046, 1057 (9th Cir. 2018).

4           3.      Sandra L. Bueing was appointed personal representative of Decedent’s
     estate and is an appropriate representative to be substituted for Decedent.
5
            4.      It is appropriate under FRCP 25(a)(1) to substitute Sandra L. Bueing in
6
     place of Decedent as Plaintiff in this lawsuit.
7
     IT IS HEREBY ORDERED:
8
            1.      The Motion to Substitute Pursuant to FRCP 25(a)(1) is granted.
9           2.      Sandra L. Bueing, Personal Representative of the Estate of Angela J.
10   Bueing, is substituted as Plaintiff in place of the decedent Angela J. Bueing.

11          3.      All further pleadings in this action shall contain a caption identifying
     Sandra L. Bueing as the representative plaintiff in place of decedent Plaintiff Angela J.
12
     Bueing.
13

14          SO ORDERED this 19th day of November, 2018.
15

16                                                         A
17                                                         The Honorable Richard A. Jones
                                                           United States District Judge
18

19

20

21

22
      [Proposed] Order Granting
23    Motion to Substitute Pursuant to FRCP 25(a)(1) - 2
      Case No.: 2:18-cv-00054-RAJ
